Citation Nr: 9926061
Decision Date: 09/13/99	Archive Date: 11/08/99

DOCKET NO. 95-42 531               DATE SEP 13, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Winston-Salem, North Carolina

THE ISSUE 

Entitlement to service connection for hearing loss.

REPRESENTATION 

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL 

Appellant and spouse

ATTORNEY FOR THE BOARD 

K. Parakkal, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1951 to April 1954.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a June 1995 RO decision which denied the veteran's
claim for service connection for hearing loss. In February 1999,
the Board remanded the case to the RO for the purpose of clarifying
whether the veteran wanted a Travel Board hearing. The veteran
later indicated he did not want a Travel Board hearing; and the
case was returned to the Board in April 1999.

REMAND

The veteran's claim for service connection for hearing loss is well
grounded (i.e., not inherently implausible) within the meaning of
38 U.S.C.A. 5107(a) (West 1991). For reasons discussed below, the
Board finds that further action is required by the VA in order to
comply with its duty to assist him in developing evidence pertinent
to his claim. Id.; 38 C.F.R. 3.103, 3.159 (1998).

The veteran asserts he has hearing loss as a result of his combat
service during the Korean War. See 38 U.S.C.A. 1154. Repeated
attempts to locate the veteran's service medical records have been
fruitless as they were apparently destroyed in the 1973 NPRC fire.
A review of the post-service medical evidence shows that hearing
loss was first objectively noted in 1991, several decades after his
discharge from service. More recent evidence includes a June 1999
opinion from Nikita Tregubov, M.D., Senior Medical Consultant, The
American Legion. This opinion is to the effect that the veteran's
current bilateral hearing loss was "likely related" to acoustic
trauma received in combat. See also June 1996 and July 1997 VA
discharge summaries (generally reporting the veteran's history of
combat service and hearing loss).

2 -

The U.S. Court of Veterans Appeals (which has recently been renamed
the U.S. Court of Appeals for Veterans Claims) has stated that when
crucial government-held evidence, such as service medical records,
is destroyed or otherwise unavailable, the duty to assist the
veteran in developing his claim is particularly great. See Moore v.
Derwinski, 1 Vet. App. 401 (1991); see also OHare v. Derwinski, 1
Vet. App. 365 (1991). Given the current evidence of,hearing loss,
and the June 1999 opinion by the doctor affiliated with the service
organization which represents the veteran, the Board finds that a
current VA examination is warranted as part of the VA's duty to
assist. Green v. Derwinski, 1 Vet. App. 121 (1991). Additionally,
the Board finds that the VA's duty to assist requires that an
effort be made to obtain any outstanding medical records regarding
a hearing disability since the veteran's release from active
service. Murinseak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the RO for the following
actions:

1. The RO should ask the veteran to identify (names, addresses,
dates) all sources of VA and non-VA medical examination and
treatment for his ears since his release from active service in
1954. The RO, following the procedures of 38 C.F.R. 3.159, should
obtain copies of the related treatment records from the identified
sources.

2. After the above records are added to the file, or if they cannot
be obtained, the veteran should undergo a VA ear examination and
audiometric studies to determine the nature and etiology of his
hearing loss. The claimsfolder must be made available to and
reviewed by the VA doctor in conjunction with the examination.
Based on examination findings, historical records, and medical
principles, the doctor should give a medical opinion, with full
rationale, as to the cause of the veteran's hearing loss.

- 3 -

Thereafter, the RO should review the claim for service connection
for hearing loss. If the RO denies the claim, the veterans and his
representative should be furnished a supplemental statement of the
case and given an opportunity to respond. The case should then be
returned to the Board for further appellate consideration.

L.W. TOBIN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).


 435628529      990817    702648

DOCKET NO. 92-53 544               DATE AUG 17, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

2. Entitlement to a disability rating in excess of 10 percent for
hemorrhoids.

3. Entitlement to a compensable disability rating for bilateral
hearing loss.

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from December 1959 to November
1973. 

This matter is before the Board of Veterans' Appeals (Board) on
appeal from an October 1991 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in New Orleans,
Louisiana. The RO granted service connection for hemorrhoids and
bilateral hearing loss, and assigned noncompensable (zero percent)
ratings for both disabilities, effective June 19, 1991. The RO also
denied service connection for PTSD and tinnitus. The veteran
perfected a timely substantive appeal for all of these issues.

Service connection for tinnitus was granted by the Board in a July
1994 decision. The RO subsequently assigned a 10 percent rating for
the veteran's tinnitus, effective June 19, 1991, by an October 1994
rating decision. In view of the foregoing, this issue has been
resolved and is not on appeal before the Board. See generally
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v.
Gober, 122 F.3d 1030 (Fed. Cir. 1997). Additionally, in a November
1995 rating decision, the RO increased the assigned rating for the
veteran's hemorrhoids to 10 percent, effective June 19, 1991.

This matter was previously before the Board in November 1992 and
March 1995, at which times it was remanded for additional
development. It has now been returned to the Board for further
appellate consideration. As a preliminary matter, the Board finds
that the RO has substantially complied with the directives of both
remands. Accordingly, a new remand is not required in order to
comply with the holding of Stegall v. West, 11 Vet. App. 268
(1998).

By a letter dated in July 1996, the RO noted that the veteran had
designated two different veterans service organizations (VSOS) as
his accredited representative. The RO informed the veteran that he
was only permitted to have one representative at a time, and
requested that he designate which VSO he wanted as his accredited
representative. One of the VSOs withdrew its representation by a
letter dated in June 1996. The Board sent correspondence to the
veteran in August 1997, January 1998, and February 1998, requesting
that he provide clarification as to who his accredited
representative was. The veteran designated a new VSO as his
representative in February 1998, but a March 1998 Report of Contact
shows that

- 2 -

this VSO stated that it could not accept the veteran's case. The
Board informed the veteran of this by a letter dated in May 1999.
Further, the veteran was informed that review of his case would be
suspended for 30 days in order for him to select a new
representative. If he did not respond within that time, it would be
assumed that he wished to represent himself in this appeal. No
response was received from the veteran, and the Board is hereby
proceeding with adjudication of the veteran's appeal.

FINDINGS OF FACT

1. The veteran has been diagnosed with PTSD based in part upon his
account of stressors during service in Vietnam.

2. While the evidence shows that the veteran served two tours of
duty in Vietnam, the evidence does not support a finding that he
engaged in combat with the enemy during this period.

3. There is no supportive evidence on file which corroborates the
veteran's reported in-service stressors.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military service.
38 U.S.C.A. 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R. 3.303,
3.304(f) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background. The veteran's psychiatric condition was clinically
evaluated as normal on service examinations conducted in December
1959, February 1963, March 1966, and July 1970. However, the
service medical records show that the

- 3 -

veteran was voluntarily hospitalized in January and February 1963
for psychiatric evaluation. The veteran reported that while he was
stationed in Alaska from 1960 to 1962 he began to have "blacking
out spells" in which he would fight with his peers. He recalled
that these spells were usually preceded by severe occipital
headaches and shakiness, and that he usually felt better
afterwards. Nevertheless, he could not remember what happened
during those episodes, but was told afterwards that he had been
violent. At no time had anyone noticed signs suggesting a grand mal
seizure. On discharge he was diagnosed with emotional instability
reaction, chronic, moderate, improved; manifested by paucity of
interpersonal relationships in childhood, episodes of loss of
control and aggressive behavior, tension headaches, and various
anxiety symptoms. External precipitating stress was found to be
minimal (routine military duty). Premorbid personality and
predisposition were found to be severe (long history of social
maladjustment). His degree of psychiatric impairment was found to
be moderate. The veteran was discharged to duty on a permanent S-2
profile. A March 1966 Report of Medical history noted that the
veteran had been on S-2 profile since 1963 because of emotional
instability reaction. The service medical records show no other
entries regarding psychiatric problems during active service.

The veteran's service personnel records, as well as his DD Form
214, show that he served two tours of duty in the Republic of
Vietnam, from May 1969 to April 1970, and from December 1970 to
December 1971. His principal duty during his first tour was that of
a packing crate supervisor. During his second tour in Vietnam, his
duties were those of an equipment storage specialist and a storage
inspector. His awards and decorations include the Good Conduct
Medal with Bronze clasps 3 LPS; four Overseas Service Bars; and
Expert (M-16 Rifle). Further, his records show that he participated
in the following campaigns: TET 69 Counteroffensive; Vietnam Summer
Fall 1969; Vietnam Winter-Spring 1970; and an Unnamed Campaign that
occurred in 1970.

The veteran's claim of entitlement to service connection for PTSD,
among other things, was received by the RO in June 1991. At that
time the only medical

- 4 -

treatment he reported was at the VA Medical Center (VAMC) in
Alexandria, Louisiana.

In an August 1991 statement, the veteran reported that he was
assigned to the Army Depot Company while in Vietnam, and that the
depot came under rocket attack. He recalled seeking cover with
explosions all around him. However, he could not recall the names,
etc., or anyone else around him at that time.

The veteran underwent a VA PTSD examination in August 1991. At this
examination, the veteran reported that he served in combat while
stationed in Vietnam from 1969 to 1970, and had a second tour from
1970 to 1971 in a salvage company as a staff sergeant. He reported
that he had been under rocket fire on five occasions, and that one
rocket exploded 100 yards away. Additionally, he saw a friend, E-4
Shumpert, get killed by a bullet 40 yards away while on patrol. He
also reported that he saw ten Americans get killed. He reported
that he fired his weapon at the enemy, and that he was not wounded.
The veteran had no psychiatric treatment in the service after 1964.
After service, the veteran reported that he saw a highway accident
in 1974. He saw seven people had been killed in the accident, but
denied that this had caused him any further stress. The veteran
acknowledged that he abused alcohol from 1973 to 1990, and then
quit. He denied any drug abuse. The veteran also reported that he
had a minor cerebrovascular accident in 1979 without any sequelae
except that he had a seizure disorder for which he took daily
medication. Regarding his subjective complaints, it was noted, in
part, that he had had intrusive thoughts about Vietnam since 197 1.
At the time of the examination, he reported that the intrusive
thoughts occurred six to seven times per month. He thought of the
killing of Sergeant Shumpert, and the rockets exploding near him.
Furthermore, he reported that he had been having Vietnam nightmares
of incoming rockets since 1973. At the time of the examination, the
nightmares reportedly occurred three to four times per month.
Thunder and talk of Vietnam reportedly triggered the intrusive
thoughts. The veteran stated that he tried not to think about
Vietnam. Following examination, the examiner diagnosed PTSD, and
alcohol abuse in remission.

5 -

In the October 1991 rating decision, the RO, among other things,
denied the veteran's claim of entitlement to service connection for
PTSD. The RO found that the veteran's service records did not
confirm a stressful incident or incidence. Therefore, the RO
concluded that the diagnosis of PTSD was not shown to be related to
military service. Additionally, the RO noted that while the veteran
was treated for emotional instability in 1963, this resolved with
treatment and there was no further indication in service of any
chronic psychiatric disease or disability. The veteran appealed
this decision to the Board.

When the case came before the Board in November 1992, it was noted
that the veteran's discharge examination was not on file. It was
also noted that the August 1991 VA examiner had diagnosed PTSD
based upon the veteran's reported history. Therefore, the Board
concluded that additional development was necessary. The case was
remanded for the RO to obtain the veteran's discharge examination,
and for the veteran to provide detailed information regarding all
of his claimed stressors. Thereafter, this information was to be
sent to the Environmental Support Group (ESG) for verification. The
veteran was also to be scheduled for a special psychiatric
examination to ascertain the presence or absence of PTSD based on
verified stressors.

Following the Board's remand, the RO sent a development letter to
the veteran in December 1992 requesting additional details
regarding his purported in-service stressors. The RO also sent a
request for additional service medical records to the National
Personnel Records Center (NPRC). In January 1993, the NPRC
responded that no additional service medical records were on file,
and that all available records had already been sent to the RO.

The veteran underwent a new VA PTSD examination in February 1993.
It was noted that the veteran's outpatient file from the Alexandria
VAMC was available at the time of the examination. It was further
noted that at the outset of the examination the veteran stated "I
don't want to be here and you ain't getting much out of me doc."
Regarding his service in Vietnam, the veteran reported that he was
stationed in the Cameron Bay area, where he "pulled patrol,
commanded some men

6 -

and worked in the damned depot." The examiner stated that the
veteran would describe nothing of the events that happened while in
that theater. With respect to his second tour of duty in Vietnam,
the veteran reported that he was assigned to a salvage company
where his duties included bringing in "the wrecks and scrap." It
was noted that he stayed for a year, and returned to the United
States in 1971. Post- service history included the 1979 hemorrhage
in his brain. The veteran reported that surgery was recommended at
that time, but was refused. He also reported that he was taking
Dilantin. Further, he stated that he had very infrequent seizures,
the last one of which was some six or seven months prior to the
examination. Following examination of the veteran, the examiner
diagnosed alcohol abuse and dependence, by history; and a mixed
personality disorder. Moreover, the examiner stated that there was
an insufficient history given by an uncooperative veteran to make
a diagnosis of PTSD.

When the case was returned to the Board in March 1995, it was noted
that the record contained no recognized military citations or other
supportive evidence to show that the veteran engaged in combat with
the enemy, nor corroborative evidence of the veteran's account of
in-service stressful events. Moreover, it was noted that the
veteran had failed to provide the data necessary for any meaningful
research. However, given the fact that the veteran did have
extensive service in Vietnam, and the fact that the August 1991 VA
examiner apparently accepted the veteran's account as factual, the
Board concluded that the veteran should be given another
opportunity to provide the needed details. Accordingly, the Board
remanded the case for the veteran to provide the names of all
health care providers who had treated him for the disabilities at
issue, and to provide a comprehensive statement containing as much
detail as possible regarding the stressors to which he alleged he
was exposed during service. If the veteran provided additional
details regarding his in-service stressors which would permit
meaningful research, the RO was to review the file and prepare a
summary of all claimed stressors. This summary was then to be sent
to ESG to obtain any information which might corroborate the
veteran's alleged stressors. Thereafter, the RO was to make a
specific determination as to whether or not the veteran was
actually exposed to the purported in-service stressors. If and only
if the RO determined that the record

- 7 -

established the existence of the claimed stressors, he was to be
accorded a psychiatric examination to determine the diagnoses of
all psychiatric disorders present, and whether the events claimed
by the veteran were of the quality to produce PTSD.

The RO sent a development letter to the veteran in April 1995,
which requested that the veteran provide all of the information
specified by the Board's remand. A reply was received from the
veteran in May 1995. Among other things, the veteran criticized the
treatment he had received in previous VA examinations. Regarding
his in-service stressors, the veteran reported that he could not
remember the dates of what he went through in Vietnam due to the
stroke he had in 1979. He stated that he had already given all of
the details that he could remember. Furthermore, the veteran
reiterated that he had been treated for psychiatric problems at the
Alexandria VAMC.

Medical records were subsequently obtained from the Alexandria VAMC
which covered a period from October 1994 to June 1995. These
records show that in October 1994 the veteran was brought in for a
refill of his medications. At that time, the veteran reported that
he was not crazy, but that he had flashbacks from Vietnam which
made him act up. Diagnostic impression at this time was
schizophrenia. No competent medical opinion was made relating the
schizophrenia to the veteran's period of active duty. The remaining
records show treatment for physical conditions, and made no
pertinent findings regarding the veteran's psychiatric condition.

In a January 1996 Supplemental Statement of the Case, the RO
confirmed and continued the denial of service connection for PTSD.
The RO found that no additional information had been submitted
which could be used to request stressor verification from the ESG.

Legal Criteria. Service connection may be established for a
disability resulting from disease or injury incurred in or
aggravated by service. 38 U.S.C.A. 1131

- 8 -

(West 1991); 38 C.F.R. 3.303 (1998). Evidence of continuity of
symptomatology from the time of service until the present is
required where the chronicity of a condition manifested during
service either has not been established or might reasonably be
questioned. 38 C.F.R. 3.303(b). Regulations also provide that
service connection may be granted for any disease diagnosed after
discharge when all the evidence, including that pertinent to
service, establishes that the disability was incurred in service.
38 C.F.R. 3.303(d) (1998).

The threshold question that must be resolved is whether the veteran
has presented evidence of a well-grounded claim. A well-grounded
claim is a plausible claim, that is, a claim which is meritorious
on its own or capable of substantiation. An allegation that a
disorder is service connected is not sufficient; the veteran must
submit evidence in support of a claim that would "justify a belief
by a fair and impartial individual that the claim is plausible."
See 38 U.S.C.A. 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet.
App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990). The quality and quantity of the evidence required to meet
this statutory burden of necessity will depend upon the issue
presented by the claim. Grottveit v. Brown, 5 Vet. App 91. 92-93
(1993).

In order for a claim to be well-grounded, there must be competent
evidence of a current disability (a medical diagnosis); evidence of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence); and evidence of a nexus between the in-service
injury or disease and the current disability (medical evidence).
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. Brown,
chronicity and continuity standards can also establish a well-
grounded claim. Savage v. Gober, 10 Vet. App. 488 (1997). The
chronicity standard is established by competent evidence of the
existence of a chronic disease in service or during an applicable
presumption period; and present manifestations of the same chronic
disease. The continuity standard is established by medical evidence
of a current disability; evidence that a condition was noted in
service or during a presumption period; evidence of post-service
continuity of symptomatology; and medical, or in some

- 9 -

circumstances, lay evidence of a nexus between the present
disability and the post-service symptomatology. This type of lay
evidence, for purposes of well groundedness, will be presumed
credible when it involves visible symptomatology that is not
inherently incredible or beyond the competence of a lay person to
observe. Savage, supra.

Where the determinant issue involves a question of medical
diagnosis or medical causation, competent medical evidence is
necessary to establish a well-grounded claim. Lay assertions of
medical causation or a medical diagnosis cannot constitute evidence
to render a claim well-grounded. Grottveit, 5 Vet. App. at 93.

Service connection for post-traumatic stress disorder requires
medical evidence diagnosing the condition in accordance with 38
C.F.R. 4.125(a); a link, established by medical evidence, between
current symptoms and an in-service stressor; and credible
supporting evidence that the claimed in-service stressor occurred.
64 Fed. Reg. 32.807-32.808 (June 18, 1999) (to be codified at 38
C.F.R. 3.304(f) effective March 7, 1997, the date of the United
States Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court") decision in Cohen v. Brown, 10 Vet. App.
128 (1997)). 38 C.F.R. 4.125(a) requires that diagnoses of mental
disorders conform to the fourth edition of the Diagnostic and
Statistical Manual of Mental Disorders (DSM-IV) and that if a
diagnosis is not supported by the findings on the examination
report, the rating agency shall return the report to the examiner
to substantiate the diagnosis.

The Board notes that when this case began in 1991, the VA
regulations relating to mental disorders in general had adopted the
nomenclature of the 1987 edition (third edition, revised) of the
Diagnostic and Statistical Manual of Mental Disorders (DSM-III-R).
However, the DSM had been revised in 1994 (DSM IV, the fourth
edition). On October 8, 1996, VA issued a final rule amending that
portion of its Schedule for Rating Disabilities pertaining to
mental disorders. 61 Fed. Reg. 52,695 (Oct. 8, 1996); see also 60
Fed. Reg. 54,826 (Oct. 26, 1995). The revised regulations took
effect on November 7, 1996, and specifically adopted DSM-IV as

- 10 -

the basis for the nomenclature of the rating schedule for mental
disorders. 61 Fed. Reg. 52,700 (Nov. 1996 amendments) [hereinafter
(Nov 96 amends)]. Cohen, 10 Vet. App. at 139.

The DSM-III-R PTSD criteria incorporated by the Manual M21-1 at the
time VA adjudication of this case began state that an essential
feature of a diagnosis of PTSD is the development of characteristic
symptoms following an "event that is outside the range of usual
human experience and that would be markedly distressing to almost
anyone, e.g., serious threat to one's life or physical integrity;
... or seeing another person seriously injured or killed as the
result of an accident or physical violence." DSM-III-R at 247-48;
Zarycki v. Brown, 6 Vet. App. at 99. However, the diagnostic
criteria for a stressor now in effect for VA adjudication under
DSM-IV differ substantially from those in DSM-III-R. Under DSM-IV,
there is no longer the requirement that the stressor be "outside
the range of usual human experience" and be "markedly distressing
to almost anyone". DSM-IV instead requires that the person's
response to the stressor involve intense fear, helplessness, or
horror.

The DSM-IV provides two requirements as to the sufficiency of a
stressor: (1) A person must have been "exposed to a traumatic
event" in which "the person experienced, witnessed, or was
confronted with an event or events that involved actual or
threatened death or serious injury, or a threat to the physical
integrity of self or others" and (2) "the person's response [must
have] involved intense fear, helplessness, or horror". DSM-IV at
427-28. These criteria are no longer based solely on usual
experience and response but are individualized (geared to the
specific individual's actual experience and response). Hence, under
the DSM-IV, the mental illness of PTSD would be treated the same as
a physical illness for purposes of VA disability compensation in
terms of a predisposition toward development of that condition.
Cohen, 10 Vet. App. at 141.

38 C.F.R. 3.304(f) also provides that if the evidence establishes
that the veteran engaged in combat with the enemy and the claimed
stressor is related to this combat, in the absence of clear and
convincing evidence to the contrary, and provided that the claimed
stressor is consistent with the circumstances, conditions,

- 11 -

or hardships of the veteran's service, the veteran's lay testimony
alone may establish the occurrence of the claimed in-service
stressor. If the evidence establishes that the veteran engaged in
combat with the enemy and the claimed stressor is related to that
combat, in the absence of clear and convincing evidence to the
contrary, and provided that the claimed stressor is consistent with
the circumstances, conditions, or hardships of the veteran's
service, the veteran's lay testimony alone may establish the
occurrence of the claimed in-service stressor. If the evidence
establishes that the veteran was a prisoner-of-war under the
provisions of Sec. 3. 1 (y) of this part and the claimed stressor
is related to that prisoner-of-war experience, in the absence of
clear and convincing evidence to the contrary, and provided that
the claimed stressor is consistent with the circumstances,
conditions, or hardships of the veteran's service, the veteran's
lay testimony alone may establish the occurrence of the claimed in-
service stressor.

Whether a veteran engaged in combat with the enemy must be
determined through recognized military citations or other service
department evidence. In other words, the claimant's assertions that
he engaged in combat with the enemy are not sufficient, by
themselves, to establish this fact. The record must first contain
recognized military citations or other supportive evidence to
corroborate the veteran's assertions that he engaged in combat with
the enemy. Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

It is noted that provisions of 38 C.F.R. 3.304(f) used to require
that there be a "clear diagnosis" of PTSD. A "clear diagnosis" of
PTSD was, at a minimum, an unequivocal one. Cohen v. Brown, 10 Vet.
App. 128, 139 (1997). However, as indicated above, this regulation
was amended in June 1999. These amendment, in part, eliminated the
requirement of a "clear diagnosis." 61 Fed. Reg. 32.807-32.808. In
the instant case, the Board finds that the amendments to 38 C.F.R.
3.304(f) were to conform the regulation to the Court's holding in
Cohen, supra, and that elimination of the requirement of a "clear
diagnosis," lessened the burden on the veteran. Therefore, the
Board concludes that the veteran will not be prejudiced by the
Board's adjudication of his claim under the revised criteria of 38
C.F.R. 3.304(f).

- 12 -

Analysis. As an initial matter, the Board notes that the RO has
substantially complied with the directives of the prior remands to
the extent permitted by the cooperation of the veteran. See Wood v.
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not
exclusively a "one-way street."). As noted above, the veteran
reported in May 1995 that he could provide no additional details
regarding his purported in-service stressors. Without additional
details concerning the alleged stressors, no meaningful research by
ESG is possible and no other development would serve any useful
purpose. Accordingly, the Board concludes that a new remand is not
required in order to comply with the holding of Stegall v. West, 11
Vet. App. 268 (1998).

In the instant case, the Board notes that the veteran has submitted
a well-grounded claim of entitlement to service connection for
PTSD. His account of his purported in-service stressors is presumed
credible for the purpose of determining whether his claim is well-
grounded. Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v.
Brown, 5 Vet. App. 19, 21 (1993). Furthermore, the August 1991 VA
examiner diagnosed PTSD based upon the veteran's reported history
of stressors while serving in Vietnam. This satisfies the
requirement of a medical diagnosis and medical nexus evidence. See
Caluza at 506.

Nevertheless, adjudication of the veteran's claim of service
connection for PTSD does not end with the finding that the case is
well-grounded. As stated above, in determining that the veteran's
claim is well-grounded, the credibility of evidence has been
presumed and the probative value of the evidence has not been
weighed. However, once the claim is found to be well-grounded, the
presumption that it is credible and entitled to full weight no
longer applies. In the adjudication that follows, the Board must
determine, as a question of fact, both the weight and credibility
of the evidence. Equal weight is not accorded to each piece of
material contained in a record; every item of evidence does not
have the same probative value.

- 13 - 

The Board must account for the evidence which it finds to be
persuasive or unpersuasive, analyze the credibility and probative
value of all material evidence submitted by and on behalf of a
claimant, and provide the reasons for its rejection of any such
evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza
v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet.
App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad
v. Derwinski, 1 Vet. App. 164, 169 (1991). The credibility of a
witness can be impeached by a showing of interest, bias, incon-
sistent statements, or, to a certain extent, bad character. An
expressed recognition of the difficulties of remembering specific
dates or events that happened long ago would also be pertinent.
Although credibility is often determined by the demeanor of a
witness, a document may also be credible evidence. The Court in
Savage noted that in a merits context the lack of evidence of
treatment may bear on the credibility of the evidence of
continuity. Savage at 496.

With respect to the merits of the claim, the Board finds that the
evidence does not support a finding that the veteran engaged in
combat with the enemy during his period of active service. The
evidence, including the veteran's service records, do not show that
the veteran received a Purple Heart, the Combat Infantryman Badge,
or other awards or decorations appropriate to his branch of service
denoting participation in combat with the enemy. The Vietnam
campaign citations merely confirm that the veteran was present in
Vietnam at the time of those campaigns. Moreover, the veteran's
assigned duties of packing crate supervisor, equipment storage
specialist, and storage inspector do not support a finding that the
veteran engaged in combat with the enemy. Accordingly, the veteran
is not entitled to the presumptions contained at 38 U.S.C.A. 1154
and 38 C.F.R. 3.304(f).

The Board also finds that there is no evidence to support the
veteran's account of the in-service stressors that he reportedly
experienced while in Vietnam, with the possible exception of the
death of his friend Shumpert. The Board notes that the Vietnam
Veterans Memorial Directory of Names indicates that a Sergeant
Shumpert was killed in action in February 1970. While this occurred
during the veteran's first period of active duty, there is no
evidence to support the veteran's contention that

- 14 -

he actually witnessed Shumpert get killed. Furthermore, the Board
notes that at his August 1991 VA PTSD examination, in which he was
diagnosed with PTSD, the veteran reported, in part, that he served
in combat during his first tour of duty in Vietnam. For the reasons
stated above, the Board has determined that the evidence does not
support a finding that the veteran engaged in combat with the enemy
during his period of active duty. Consequently, the veteran's
credibility as to what he reportedly experienced during Vietnam is
suspect, especially with the lack of supporting evidence.

The Board also finds that the veteran's statement that he cannot
remember any additional details regarding his purported stressors,
including the names of other soldiers who were present, indicates
that not only are the stressors unverified, but they are
unverifiable.

The Court has stated that "[j]ust because a physician or other
health professional accepted the appellant's description of his
Vietnam experiences as credible and diagnosed the appellant as
suffering from post-traumatic stress disorder does not mean the
[Board is] required to grant service connection for post-traumatic
stress disorder." Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).
Simply stated, in general, the Board is not required to accept an
appellant's uncorroborated account of his Vietnam experiences. See
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood, 1 Vet. App. at
192.

As the diagnosis of PTSD was based upon unverified stressors, the
Board concludes that the preponderance of the evidence is against
a finding that the veteran's PTSD is service-connected. Therefore,
his claim must be denied. As the preponderance of the evidence is
against the claim, the reasonable doubt doctrine is not for
application in the instant case. See generally Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

- 15 -

ORDER 

Entitlement to service connection for PTSD is denied. 

REMAND

In general, a veteran's claim of increasing severity of a service-
connected disability establishes a well-grounded claim for an
increased evaluation. Proscelle v. Derwinski, 2 Vet. App. 629
(1992). The veteran has asserted that both his hemorrhoids and his
hearing loss are more disabling than contemplated by the current
evaluations. Therefore, his claims for increased evaluations are
well- grounded. Consequently, VA has a statutory duty to assist the
veteran in the development of his claim. 38 U.S.C.A. 5107.

In the instant case, the Board notes that VA has obtained medical
records concerning the treatment the veteran has received for his
disabilities, and has accorded him several examinations. A claim
placed in appellate status by disagreement with the original or
initial rating award (service connection having been allowed) but
not yet ultimately resolved, as is the instant case, remains an 6
"original claim" and is not a new claim for increase. Fenderson v.
West, 12 Vet. App. 119 (1999). In such cases, separate compensable
evaluations must be assigned for separate periods of time if such
distinct periods are shown by the competent evidence of record
during the pendency of the appeal, a practice known as "staged"
ratings. Id. at 126. However, the most recent examinations for
disability evaluation purposes were in August 1995. As this was
four years ago, the Board is of the opinion that the evidence may
not accurately reflect the current nature and severity of these
disabilities. Therefore, additional development is necessary.

The Board acknowledges that the veteran's claim has been in
appellate status for almost eight years. Given this rather long
length of time, the Board wishes to

- 16 -

assure the veteran that it would not be ordering additional
development at this stage unless it was essential for a full and
fair determination of his claims.

For the reasons stated above, this case is REMANDED for the
following:

1. The RO should obtain the names and addresses of all medical care
providers who treated the veteran for his hemorrhoids and his
hearing loss. After securing the necessary release, the RO should
obtain those records not already on file.

2. The veteran should be afforded examinations to determine the
current nature and severity of his hemorrhoids and hearing loss.
The claims folder should be made available to the respective
examiners for review before the examination.

3. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed.
After undertaking any additional development deemed essential, the
RO should readjudicate the issues on appeal.

If the benefits requested on appeal are not granted to the
veteran's satisfaction, the veteran should be furnished a
Supplemental Statement of the Case and an opportunity to respond.
The case should then be returned to the Board for further appellate
consideration, if in order. By this remand, the Board intimates no
opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by -the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'

- 17 -

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Gary L. Gick 
Member, Board of Veterans' Appeals




- 18 - 


